         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 1 of 17                                   FILED
                                                                                                 2019 Oct-15 AM 10:30
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 SHANNON LEA MARTIN,                               }
                                                   }
         Plaintiff,                                }
                                                   }
 v.                                                     Case No.: 2:18-CV-2010-RDP
                                                   }
 ELIJAH T. BRIGHAM and STEPHEN                     }
 EASON,                                            }
                                                   }
         Defendants.                               }




                                  MEMORANDUM OPINION

       This case is before the court on Defendants Elijah T. Brigham and Stephen Eason’s Motion

for Summary Judgment under Federal Rule of Civil Procedure 56. (Doc. # 18). The Motion is fully

briefed (Docs. # 20, 23, 24) and is ripe for decision. After careful review, and for the reasons

explained below, Defendant’s Motion (Doc. # 18) is due to be granted.

I.     Background

       On January 15, 2017, Plaintiff Shannon Lea Martin was arrested by two Gardendale Police

Officers, Elijah Brigham and Stephen Eason (collectively, “Defendants”), for driving under the

influence of alcohol. (Doc. # 1 at ¶¶ 2-3; Doc. # 5-1). Plaintiff alleges that she was sitting in a

parked vehicle at 3:00 am behind a jewelry store adjusting her clothing when Brigham approached

her car and demanded she take a breathalyzer test and walk in a straight line. (Id. at ¶¶ 4-5). As

Brigham attempted to administer a field sobriety test to Plaintiff, Eason arrived on the scene. (Doc.

# 19-3 at 9-10). Plaintiff refused to submit to the testing. She declined to take a “balance and field




                                                  1
          Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 2 of 17



sobriety test,” claiming that she had “a problem with balance anyway”1 and refused the

breathalyzer because she has always been told not to take a breathalyzer because you don’t know

when they have been calibrated.” (Doc. # 19-1 at 8). Upon Plaintiff’s refusal, Brigham placed her

under arrest. After some initial non-compliance, she was placed in handcuffs and put her in the

back of his patrol car. (Doc. # 1 at ¶ 6). Plaintiff alleges that while she was sitting in the back of

the patrol car, the handcuffs came off her right hand. (Id. at ¶¶ 7-8). She asserts that she made no

attempt to resist or escape but raised her right hand to inform Defendants that the handcuff had

come off. (Id. at ¶ 8). According to Plaintiff, Brigham grabbed her by the arm, pulled her out of

the patrol car in a standing position, and “slammed [her] head into the door frame of the car

severely injuring her left eye.” (Id. at ¶¶ 10-12). Plaintiff further contends that both Defendants

“seized [her] and shoved [her] into the ground slamming her into the pavement of the parking lot.”

(Id. at ¶ 13). She also contends that Defendants reapplied the handcuffs while her stomach was

pressed to the pavement. (Id. at ¶ 14). Finally, Plaintiff alleges that before she was taken to the

Gardendale Jail, the Gardendale Police Department transported her to UAB Hospital to receive

treatment for her injuries. (Id. at ¶ 17). On April 21, 2017, the Gardendale Municipal Court found

Plaintiff guilty of driving under the influence. (Doc. # 5-1 at 3). Plaintiff has appealed that

conviction. (Id. at 1-2).

         Plaintiff initially raised two claims against Defendants under 42 U.S.C. § 1983. First, she

claims that while acting under color of law, Defendants violated her constitutional right to be free

from the use of excessive or unreasonable force during an arrest. (Id. at ¶¶ 19-24). Second, she

asserts that Defendants “intentionally committed acts that violated [her] constitutional right not to


1
  Plaintiff acknowledges that she had been taking Topamax on the day at issue, which is used as a preventative
migraine treatment, and this medication, Plaintiff alleges, can cause issues with balance as well. (Doc. # 19-1 at 11).
Whether Plaintiff was aware of the potential side effects of mixing Topamax with alcohol, with respect to her ability
to balance, is a question not presently before the court.

                                                          2
         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 3 of 17



be arrested without probable cause . . . by arresting [her] without probable cause.” (Id. at ¶¶ 25-

29). On February 12, 2019, this court dismissed without prejudice Plaintiff’s claim for unlawful

arrest on the basis of Younger abstention. (Doc. # 14). Consequently, Plaintiff’s only remaining

claim, and the one addressed in this Memorandum Opinion, is her excessive force claim

II.    Standard of Review

           A. Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56, summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking

for summary judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it believes

demonstrate the absence of a genuine issue of material fact. Id. at 323. Once the moving party has

met its burden, Rule 56 requires the non-moving party to go beyond the pleadings and -- by

pointing to affidavits, or depositions, answers to interrogatories, and/or admissions on file --

designate specific facts showing that there is a genuine issue for trial. Id. at 324.

       The substantive law will identify which facts are material and which are irrelevant. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Anderson”). All reasonable doubts

about the facts and all justifiable inferences are resolved in favor of the non-movant. See Allen v.

Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the

evidence is merely colorable, or is not significantly probative, summary judgment may be granted.



                                                   3
         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 4 of 17



See id. at 249.

        When faced with a “properly supported motion for summary judgment, [the non-moving

party] must come forward with specific factual evidence, presenting more than mere allegations.”

Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997). As Anderson teaches, under Rule

56(c) a plaintiff may not simply rest on her allegations made in the complaint; instead, as the party

bearing the burden of proof at trial, she must come forward with at least some evidence to support

each element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party opposing a

properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of his pleading, but . . . must set forth specific facts showing that there is a genuine issue

for trial.’” Id. at 248 (citations omitted).

        Summary judgment is mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. “Summary judgment may be

granted if the non-moving party’s evidence is merely colorable or is not significantly probative.”

Sawyer v. Sw. Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S.

at 250-51).

        “[A]t the summary judgment stage the judge’s function is not himself to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson, 477 U.S. at 249. “Essentially, the inquiry is ‘whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one party must

prevail as a matter of law.” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-

52); see also LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a motion for



                                                  4
         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 5 of 17



summary judgment.”).

           B. The Law Related to Use of Excessive Force Claims

       The Supreme Court has instructed that “all claims that law enforcement officers have used

excessive force—deadly or not—in the course of an arrest, investigatory stop, or other ‘seizure’ of

a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard.”

Graham v. Connor, 490 U.S. 386, 395 (1989). “Determining whether the force used to effect a

particular seizure is reasonable under the Fourth Amendment requires a careful balancing of the

nature and quality of the intrusion on the individual’s Fourth Amendment interests against the

countervailing governmental interests at stake.” Graham, 490 U.S. at 396; Landsman v. City of

Vero Beach, 621 F. App’x 559, 562 (11th Cir. 2015) (“Whether a specific use of force is excessive

turns on factors such as the severity of the crime, whether the suspect poses an immediate threat,

and whether the suspect is resisting or fleeing.” (citation omitted)); Priester v. City of Riviera

Beach, Fla., 208 F.3d 919, 926 (11th Cir. 2000) (“To come within the narrow exception, a plaintiff

must show that the official’s conduct ‘was so far beyond the hazy border between excessive and

acceptable force that [the official] had to know he was violating the Constitution even without

caselaw on point.’”).

       The overarching inquiry is “whether a reasonable officer would believe that this level of

force is necessary in the situation at hand.” Mercado v. City of Orlando, 407 F.3d 1152, 1157 (11th

Cir. 2005). However, “the use of force against an arrestee who, inter alia, is not a threat, has not

exhibited aggressive behavior, and has not actively resisted arrest is excessive.” Perez v.

Suszczynski, 809 F.3d 1213, 1222 (11th Cir. 2016).

           C. The Law Related to Qualified Immunity

       “The doctrine of qualified immunity protects government officials [sued in their individual



                                                 5
         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 6 of 17



capacity] ‘from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)); Nelson v. Lott, 330 F. Supp. 3d 1314, 1327 (N.D. Ala. 2018). “The protection of qualified

immunity applies regardless of whether the government official’s error is ‘a mistake of law, a

mistake of fact, or a mistake based on mixed questions of law and fact.’” Pearson, 555 U.S. at 231

(quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)). However, the protections of qualified

immunity do not apply to those officials “who knew or reasonably should have known that the

action he took within his sphere of official responsibility would violate the constitutional rights of

the [plaintiff], or if he took the action with the malicious intention to cause a deprivation of

constitutional rights or other injury.” Nelson, 330 F. Supp. 3d at 1327 (quoting Wood v. Strickland,

420 U.S. 308, 322 (1975)).

        In order to properly analyze a defense of qualified immunity, the Supreme Court set out a

two-part framework. First, the court asks if the plaintiff has “sufficiently alleged a constitutional

or statutory violation.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1305 (11th Cir. 2009). “Without

a . . . violation, there can be no violation of a clearly established right.” Mann, 588 F.3d at 1305.

Second, the court must determine “whether the constitutional violation was ‘clearly established’

on the date of the event leading to suit. The focus at this step of the analysis is on the question of

whether the officer had ‘fair notice’ that his conduct was unlawful.” Nelson, 330 F. Supp. 3d at

1330.

        While “exact factual identity with a previously decided case is not required, . . . the

unlawfulness of the conduct must be apparent from pre-existing law.” Coffin v. Brandau, 642 F.3d

999, 1013 (11th Cir. 2011). “A court looks only to binding precedent—cases from the United



                                                  6
             Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 7 of 17



States Supreme Court, the [pertinent] Circuit, and the highest court of the state under which the

claim arose—to determine whether the right in question was clearly established at the time of the

violation.” Id. at 1013.

III.       Analysis

           Defendants argue that they are entitled to qualified immunity on Plaintiff’s excessive force

claim because (1) they did not violate Plaintiff’s constitutional rights, or alternatively, (2) the

constitutional right Plaintiff claims was violated was not clearly established at the time of the

events at issue in this case. (Doc. # 20 at 8-9). After careful review, the court concludes that

Defendants are entitled to qualified immunity.

               A. Defendants Brigham and Eason Are Entitled to Qualified Immunity Based
                  Upon the Undisputed Facts in this Case

           In many instances, when addressing a qualified immunity motion involving an interaction

between law enforcement and an arrestee, the court is left with the task of navigating through the

testimony of the parties as to what occurred. With the advent of body cameras, more and more

often, the court has the benefit of a video recording of the events at issue. That is the case here.

                             1. The Video Evidence

           The court has had the opportunity to repeatedly observe a video depicting what occurred

in this case. (Doc. # 19) (Brigham’s Body Camera Video Recording, filed July 11, 2019) (cited in

this Opinion as “Video Footage”).2 No party has disputed the authenticity of the video, nor do they

contend the video does not accurately depict the events leading up to Plaintiff’s arrest and claim




2
    Where appropriate, the court has cited to the time stamp on the video where the event can be reviewed.


                                                           7
           Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 8 of 17



in this case.3 A review of that evidence4 shows that, throughout the entire encounter with Plaintiff,

Brigham conducted himself in a professional manner. Brigham first approached Plaintiff’s parked

car at approximately 3:00 am. (Video Footage at 0:01). When Brigham asked her what she was

doing in the parking lot, Brigham smelled alcohol on her breath. (Video Footage at 17:04). Plaintiff

explained to Brigham that she had stopped her car to put on her bra before going to a Waffle House.

(Video Footage at 2:46). Brigham asked her whether she had been drinking alcohol that evening,

and if so, how much. Plaintiff initially stated that she had “a few” drinks. (Video Footage at 1:48).

Later, she stated that she had a “couple.” (Video Footage at 13:19). Eventually, she confessed that

she had consumed approximately 4-5 drinks. (Video Footage at 17:42). Plaintiff also

acknowledged (after some banter) that she had previously been arrested for a DUI in 2010. (Video

Footage at 12:05).

         Due to the smell of alcohol on her breath and her slurred speech, Brigham asked Plaintiff

to perform a field sobriety test. (Video Footage at 3:43). At some point thereafter, Eason arrived

on the scene. (Video Footage at 7:48). One of the tests Brigham proposed was for Plaintiff to stand

on one leg. (Video Footage at 5:05, 7:55). When Plaintiff refused (see Video Footage at 5:14,

8:00), indicating that she did not have good balance generally, Brigham asked her to walk a straight

line (one that was marked in the parking lot). (Video Footage at 10:11). She refused to perform

that test also (again citing her general lack of balance). (Video Footage at 10:13-16). Because

Plaintiff would not comply with the administration of a field sobriety test, Brigham retrieved a

breathalyzer from his patrol car. (Video Footage at 10:45). Plaintiff refused to submit to that as



3
  That is not to say that Plaintiff’s counsel and Plaintiff herself have not attempted to characterize the activity on the
video. But, in the face of the straight-forward video evidence in this case, their characterizations are arguments, not
factual assertions, and certainly not Rule 56 evidence.
4
 The facts presented are gleaned from the testimonial evidence as well as the video recording taken on Brigham’s
body camera. The court has carefully reviewed this video footage.

                                                            8
         Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 9 of 17



well (see Video Footage at 11:05-06) and told Brigham that he was being an “ass.” (Video Footage

at 14:22).

       When Brigham told Plaintiff that he was placing her under arrest, she replied “no” multiple

times and attempted to walk away from him. (Video Footage at 18:02-20). He then took her arm

in an effort to place her in handcuffs. She again resisted, this time by attempting to pull her arms

away from him. (Video Footage at 18:30). Once Brigham told her that he would add resisting

arrest to her charge, she began to comply and calmed down. (Video Footage at 18:19-35).

       Brigham placed Plaintiff in the back seat of his patrol car and then searched her car. (Video

Footage at 19:25). He asked Eason to keep an eye on Plaintiff to make sure she did not try to kick

out his window. (Video Footage at 19:36). Brigham found numerous empty prescription bottles in

Plaintiff’s car. (Video Footage at 20:07-17). But his search was interrupted. Brigham was required

to return to his patrol car when Eason informed him that Plaintiff had slipped out of her handcuffs.

(Video Footage at 20:45). Brigham opened the car door and asked Plaintiff to exit the car. (Video

Footage at 20:50). Once Plaintiff was out of the car, she attempted to walk away from Defendants.

(Video Footage at 20:55). Brigham stated multiple times, “ma’am, stop fighting us.” (Video

Footage at 20:55-20:56). The video footage depicts Brigham holding Plaintiff’s arm in an effort to

restrain her. (Video Footage at 21:00-22:00). The next portion of the video is unclear to some

degree. Either (1) Plaintiff, who had refused field sobriety tests due to her poor balance, lost her

balance and went to the ground, or (2) the resistance used by one or both of the officers to

Plaintiff’s movement out of the car caused her to do so. (Video Footage at 20:57). What is clear is

that she exited the car and went to the ground. The video footage does not depict precisely where

Eason was in relation to Brigham or Plaintiff, but he testified (and it is not disputed by any record

evidence) that he did not see Plaintiff fall. (Doc. # 19-3 at 15, 17). The video does not show Plaintiff



                                                   9
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 10 of 17



falling or where exactly she hit her head, but as soon as Plaintiff fell, Brigham said, “oh, oh,” “are

you okay”? (Video Footage at 20:58-59). He told Plaintiff that he did not see her fall, but that he

heard it. (Video Footage at 21:56). The video ends with Brigham again asking Plaintiff if she is

okay. (Video Footage at 21:19; 22:15-20).

                        2. Brigham and Eason Were Acting Within the Scope of Their
                           Discretionary Authority

       Both Brigham and Eason were acting within the scope of their discretionary authority when

they arrested Plaintiff. See Vinyard v. Wilson, 311 F.3d 1340, 1346-47 (11th Cir. 2002)

(concluding that “an officer acts within the scope of his discretionary authority when he arrests

and transports a subject to jail”). The question here thus turns to whether, in viewing the facts in

the light most favorable to the non-moving party, Plaintiff sufficiently alleged a constitutional

violation on the part of Defendants Brigham and Eason. “If a constitutional right would have been

violated under the plaintiff’s version of the facts, ‘the next, sequential step is to ask whether the

right was clearly established.’” Id. at 1346; Chaney v. City of Orlando, Fla., 291 F. App’x 238,

243 (11th Cir. 2008).

                        3. Brigham and Eason Did Not Violate Plaintiff’s Constitutional
                           Rights

       Where, as here, Defendants demonstrate that they were acting within the scope of the

discretionary authority, the court’s analysis turns to the remaining elements of qualified immunity:

(1) whether there is a violation of the plaintiff’s constitutional rights, and (2) whether that right

was clearly established at the time of the alleged violation at issue. See Harlow v. Fitzgerald, 457

U.S. 800 (1982).

       “In addressing an excessive force claim brought under § 1983, the proper analysis begins

by identifying the specific constitutional right allegedly infringed by the challenged application of



                                                 10
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 11 of 17



force.” Graham v. Connor, 490 U.S. 386, 394 (1989). Generally, the infringed constitutional right

will either fall under the Fourth Amendment or the Eighth Amendment. Id. at 394. Here, Plaintiff

brings her claims under the Fourth Amendment. (Doc. # 1 at 1). As noted by the Supreme Court,

“[o]ur Fourth Amendment jurisprudence has long recognized that the right to make an arrest or

investigatory stop necessarily carries with it the right to use some degree of physical coercion or

threat thereof to effect it.” Id. at 396 (citing Terry v. Ohio, 392 U.S. 1 (1968)). Determining whether

an action is reasonable under the Fourth Amendment “requires careful attention to the facts and

circumstances of each particular case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Id.

        Of course, “[n]ot every push or shove, even if it may later seem unnecessary in the peace

of a judge’s chambers, violates the Fourth Amendment.” Id. (citation omitted); Copeny v. Prosser,

Case No: 5:16-cv-00865-KOB-SGC, 2018 WL 5602902, at *10 (N.D. Ala. Aug. 10, 2018) (“For

even minor offenses, permissible force includes physical restraint, use of handcuffs, and pushing

into walls.”). Police officers must be given discretion in situations that are “tense, uncertain, and

rapidly evolving,” to determine “the amount of force that is necessary in a particular situation.”

Graham, 490 U.S. at 396. Ultimately, “[o]fficial action constitutes excessive force when it is

objectively unreasonable.” Dukes v. Deaton, 852 F.3d 1035, 1042 (11th Cir. 2017). Here, the court

finds that Brigham’s and Eason’s actions, under the totality of the circumstances, were not

objectively unreasonable.

        There is no Rule 56 evidence suggesting that Brigham or Eason used excessive force

against Plaintiff. Indeed, the undisputed record evidence -- particularly the video evidence -- shows

that both Defendants acted in an objectively reasonable manner. With respect to Brigham, Plaintiff



                                                  11
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 12 of 17



characterizes what occurred during the incident: she was “jerked . . . out” of the car by her arm,

she was “pulled out” and “stood up,” she “hit [her] head” and was taken to the ground. (Doc. # 19-

1 at 9, 10-11). However, the objective video footage shows that what actually occurred is, at most,

the type of pushing and shoving that might seem unnecessary in the peaceful sanction of the

judicial chambers but simply does not violate an arrestee’s constitutional rights. The video shows

that Plaintiff slipped out of her handcuffs (whether based on her own efforts or because they were

not secure). When this came to Eason’s attention, he notified Brigham. The officers then opened

the door and asked Plaintiff to exit the car. The video does not support the inference that Brigham

used more force than was objectively necessary. In fact, the video footage shows that while

Plaintiff was largely uncooperative and noncompliant with Brigham throughout the entire arrest,

he was patient and solicitous toward her. The video jumps around at the point Plaintiff exits the

car, but once Plaintiff exits the car, Brigham says repeatedly “stop fighting us.” When Plaintiff

went to the ground, she was crying and said “fuck you” to the officers. (Video Footage at 21:03).

Brigham said “oooh” and asked if she was alright. Suffice it to say that even viewing the video

and other Rule 56 evidence in the light most favorable to Plaintiff, there is not sufficient evidence

from which a jury could conclude that Defendants used excessive force against Plaintiff. This is,

at most, the type of pushing and shoving that is viewed differently in the quiet confines of a district

judge’s chambers, but it is not an objectively unreasonable use of force. Graham, 490 U.S. at 396.

       The Eleventh Circuit has held that “a police officer violates the Fourth Amendment, and is

denied qualified immunity, if he or she uses gratuitous and excessive force against a suspect who

is under control, not resisting, and obeying commands.” Saunders v. Duke, 766 F.3d 1262, 1265

(11th Cir. 2014). Here, the video objectively shows that Plaintiff resisted arrest by Brigham

multiple times; she refused to obey commands; and Brigham used no gratuitous or excessive force



                                                  12
          Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 13 of 17



against Plaintiff. Viewing the record facts here in the light most favorable to Plaintiff, a reasonable

factfinder could only conclude that Brigham acted in an objectively reasonable manner under the

standard set forth in Saunders.

         With respect to Eason, in her deposition, Plaintiff was asked: “In having the benefit of re-

watching portion[s] of the video, are you aware of anything that Officer Eason did that caused you

to injure yourself? . . . Can you tell me what [Officer Eason] did versus what Officer Brigham

did?” (Doc.# 19-1 at 24). Plaintiff responded: “It was both officers that were a part of it. . . . It was

two officers that took me to the ground.” (Doc. # 19-1 at 24). This is the only instance where

Plaintiff suggests that Eason acted unlawfully; however, she has wholly failed to specify what

Eason did (apart from generally asserting that two officers took her to the ground), and the Rule

56 evidence does not support the inference that he used any force against Plaintiff, much less

excessive force.

         Consequently, viewing the record evidence in the light most favorable to Plaintiff, the court

cannot conclude that Brigham or Eason violated Plaintiff’s Fourth Amendment rights by using

excessive force.5 Their conduct was “objectively reasonable.” Dukes, 852 F.3d at 1042.

                             4. Defendants Did Not Violate Any of Plaintiff’s Cleary Established
                                Rights

         Even if Plaintiff had sufficiently established that Brigham and Eason violated her

constitutional rights (and, to be clear, she has not), Plaintiff has not shown that the law at the time

of the event was so clear as to put Brigham and Eason on notice that their particular conduct -- as



5
  Additionally, there is no Rule 56 evidence indicating that Brigham or Eason even saw how Plaintiff fell. Brigham
told Plaintiff in the video that he did not see her fall but that he heard it. Similarly, Eason explained that “as [Plaintiff]
was turning to the left, I let go of her arm. . . . [and then] I heard a thud. I turned around and she was laying on the
ground.” (Doc. # 19-3 at 15-16). Eason went on to state that he did not see Plaintiff’s head strike the vehicle, and also
that he was essentially blocked from view because he was “directly behind [Brigham]” when she fell. (Doc. # 19-1 at
16). Plaintiff has not presented any evidence which contradicts that testimony.


                                                             13
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 14 of 17



slight as it may have been in this situation -- was unlawful. Pearson, 555 U.S. at 244 (“[Q]ualified

immunity operates to ensure that before they are subjected to suit, officers are on notice their

conduct is unlawful.” (citing Hope v. Pelzer, 536 U.S. 730, 739 (2002))).

       In a claim of excessive force, there are two ways to . . . show that the law clearly
       established that the particular amount of force use was excessive. The first of those
       ways is to show that, in a materially similar factual situation, the law has held that
       the officer’s conduct was unlawful. Where the case law is not materially similar,
       we look to the second way and consider whether other case law has provided
       sufficient notice to “every” reasonable officer that such force is unlawful.

Chaney, 291 F. App’x at 243-44 (citing Lee v. Ferraro, 284 F.3d 1188, 1198 (11th Cir. 2002))

(citations omitted).

       Here, Plaintiff cites to Saunders and Vinyard in support of her argument that the law at the

time of her arrest put Brigham and Eason on notice that their particular conduct was unlawful.

However, neither case has the factual similarity necessary to put Brigham and Eason on notice that

their conduct was unlawful. Saunders involved a defendant who was involved in the illegal sale

of narcotics. 766 F.3d at 1265. The defendant was caught by the police at a gas station and told to

place his hands on the windshield of a car, which he did without hesitation or resistance. Id. The

police then “jerked” him “out of the vehicle and pushed him down on the hot pavement in order

to handcuff him.” Id. As stated by the court:

       After he was handcuffed, Mr. Saunders was held down against the hot pavement
       on his stomach for a “long period of time,” though he was “not resisting, posing [a]
       threat, or attempting to flee.” He told the agents that he was “getting burnt.” During
       this time Mr. Saunders “was holding his face up off the hot pavement to keep from
       being burn[ed].” Though he was not resisting or attempting to flee, one of the agents
       “slammed” Mr. Saunders’ face onto the pavement “with extreme force.”

Id. The court held that the police officers were not entitled to qualified immunity, stating: “[i]f

these allegations are true, and we must assume that they are at this stage of the case, that force was

unnecessary, disproportionate, and constitutionally excessive.” Id.



                                                 14
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 15 of 17



       Here, the facts involving Brigham and Eason are nowhere near as egregious as those at

issue in Saunders. To the contrary (and again), the record indicates that Plaintiff was approached

by Brigham at 3:00 am while putting on her bra in a dimly lit parking lot, refused to take a field

sobriety test, admitted to having had a “few drinks” that night, resisted arrest, came out of one

handcuff while in the back of the police cruiser, and while exiting the patrol car went to the ground,

hitting her head against the car. (See generally Docs. # 19-1l; 19-2; 19-3). There is no evidence

indicating that Brigham or Eason used excessive force that caused Plaintiff to fall.

       Brigham stated in his Declaration that while he was trying to reapply Plaintiff’s handcuffs:

       She tried to move away from us and into the open area of the parking lot. I held
       onto her left arm, but she continued to try to pull away in what seemed to be an
       effort to flee. Because of [Plaintiff’s] unwillingness to allow her hands to be cuffed
       behind her back, I wanted to turn her back towards the direction of the car, whereby
       I could pin her against it and more easily secure her handcuffs. In the process of
       turning [Plaintiff] back towards my patrol car, however, she lost her balance and
       fell, hitting her head on a portion of the car.

(Doc. # 19-4 at 3). Saunders does not stand for the proposition that holding onto Plaintiff’s arms

to prevent her from running away constitutes excessive force.

       Eason testified that for the majority of the time he was on the scene, he watched Plaintiff

while she was in the back seat of Brigham’s patrol car because he was asked to do so. (Doc. # 19-

3 at 11-12). When Plaintiff exited the patrol car, he took her wrist to reattach the handcuff but was

unable to observe Brigham’s conduct because Plaintiff was blocking his view. (Id. at 15). When

Plaintiff began walking away, Eason “let go of her arm,” and then “heard a thud.” (Id. at 15-16).

He then stepped to where she was on the ground and “grabbed her left arm . . . and put the handcuff

on it.” (Id. at 17). The conduct in Saunders was significantly more egregious. Indeed, there is

simply no Rule 56 evidence in this case showing conduct even approaching the level of the police

officer’s conduct in Saunders. Because the factual dissimilarities of the two cases, Saunders could



                                                 15
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 16 of 17



not have placed Brigham and Eason on notice that their conduct was unlawful.

        Plaintiff also cites to Vinyard as support for her contention that Brigham and Eason were

put on notice that the force they used was excessive. But Vinyard is so dissimilar to the instant

case that Plaintiff’s reliance on it is disingenuous. In Vinyard, the relevant facts were as follows:

        According to Vinyard [the plaintiff], Stanfield [the defendant officer] . . . informed
        her that “[y]ou’re a drunk, always have been, and always will be. You are one
        drunken, skanky whore.” Stanfield then told Vinyard that she did not deserve her
        children, and that Stanfield also was “not worried about [Vinyard’s] . . . bastard
        son.” After these remarks, Vinyard cursed Stanfield. Vinyard admits that she “got
        mad” and “started screaming” at Stanfield.

        About one-fourth or one-half mile from the party and during Vinyard’s verbal
        tirade, Officer Stanfield pulled his patrol car to the side of the dark, secluded road,
        stopped the car, got out, and stepped back to Vinyard’s door and opened the door.
        Vinyard was scared and “did not know what Stanfield was going to do.” Vinyard
        saw that Stanfield had something in his hand when he opened the door, and she
        ducked to the right. According to Vinyard, Stanfield grabbed Vinyard’s arm,
        bruising her arm and breast. He then apparently let go of her arm, pulled Vinyard’s
        head back by her hair and sprayed her in the face with two to three bursts of pepper
        spray. At all times Vinyard remained in the back seat and handcuffed behind her
        back with her feet on the floorboard.

                ....

        After bruising and pepper spraying Vinyard, Officer Stanfield then resumed driving
        Vinyard to the jail. . . . When Vinyard complained that she could not breathe,
        Stanfield said, “I hope you die, because when I get you to the jail I’m going to beat
        the shit out of you and there’s nothing you can do.” When Stanfield and Vinyard
        arrived at the jail, Stanfield dragged Vinyard inside, either by her shirt, her arm or
        her hair.

Vinyard, 311 F.3d at 1342-44. The court concluded (with good reason) that the defendant officer

in Vinyard used excessive force. Here, however, neither Brigham nor Eason acted in a manner

even remotely similar. To the contrary, Brigham and Eason were patient and solicitous, and neither

Plaintiff -- who had admittedly poor balance -- somehow fell when exiting the vehicle. Brigham

checked to see if she was injured and took her to UAB Hospital to be examined. Therefore, Vinyard

is of no support to Plaintiff.

                                                  16
        Case 2:18-cv-02010-RDP Document 25 Filed 10/15/19 Page 17 of 17



        And even if the factual distinctions between the facts here and the two cases Plaintiff cited

for support were not enough, there is Chaney. The Eleventh Circuit held in Chaney that the plaintiff

in that case failed to show that the defendant violated “any clearly established right” (i.e., that the

defendant-officer was put on notice) because:

        There was no evidence . . . indicating that [the defendant’s] conduct of physically
        grabbing [the plaintiff], pulling him out of his car, throwing him to the pavement,
        handcuffing him, using his Taser . . . , or putting his foot on [the plaintiff’s] head
        was so obviously wrong that he would have known that it was unlawful.

Chaney, 291 F. App’x at 244. It follows that if the conduct catalogued in Chaney was not enough

to violate a plaintiff’s clearly established rights, then Brigham’s and Eason’s conduct, which is

miniscule compared to that in Chaney (and Vinyard for that matter), cannot be said to clearly

violate a clearly established right.

        Viewing the facts in the light most favorable to Plaintiff, no reasonable finder of fact could

conclude that Brigham and Eason violated her clearly established rights. They are each entitled to

judgment as a matter of law.

VI.     Conclusion

        The court concludes that Plaintiff has not satisfied her burden of proving that, under her

version of the facts, Defendants Brigham and Eason violated her Fourth Amendment rights.

Therefore, the court finds that both Defendants are entitled to qualified immunity. For the reasons

discussed above, Defendant’s Motion for Summary Judgment is due to be granted. An order

consistent with this Memorandum Opinion will follow.

        DONE and ORDERED this October 11, 2019.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE

                                                  17
